NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 12 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30196

                Plaintiff-Appellee,             D.C. No.
                                                1:14-cr-00130-SPW-1
 v.

ERIC HARVEY LITTLECALF,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 31, 2017**
                              Seattle, Washington

Before: McKEOWN and GOULD, Circuit Judges, and FOOTE,*** District Judge.

      Eric Littlecalf appeals his convictions for assault resulting in serious bodily

injury, in violation of 18 U.S.C. §§ 113(a)(6), 1153(a), and 3559(f)(3), and felony



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
child abuse, in violation of 18 U.S.C. § 1153(b) and Montana Code Annotated

§ 45-5-212(1) and (2). The convictions stem from injuries suffered by K.L., his

eight-month-old son. Littlecalf contends there was insufficient evidence to sustain

the convictions. We affirm.

        There is sufficient evidence to support a conviction if, after considering the

evidence in the light most favorable to the prosecution, “any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319 (1979).

        Evidence at trial established that K.L. suffered a skull fracture and subdural

hematoma. The government presented evidence that Littlecalf admitted to striking

K.L. and that K.L.’s injuries were consistent with Littlecalf’s admission. One of

K.L.’s treating physicians testified that K.L.’s injuries involved the protracted loss

or impairment of the function of a body member, organ, or mental faculty, and two

of K.L.’s treating physicians testified that his injuries involved extreme physical

pain.

        Accordingly, there was sufficient evidence for a rational jury to convict

Littlecalf.

        AFFIRMED.




                                           2